DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2 – 8, 10 – 16 and 18 – 20 is/are objected to because of the following informalities:  
For claim 2 line 1, the occurrence of “A method” should be changed to --The method-- as it is referring to the method of the preceding claim.  Similar problem exists for claims 3 – 8 and 18 – 20.
For claim 10 line 1, the occurrence of “An apparatus” should be changed to --The apparatus—as it is referring to the apparatus of the preceding claim.  Similar problem exists for claims 11 – 16. 
For claim 18 lines 2 – 3, the occurrence of “the user equipment” should be changed to --a user equipment-- as this is the first recitation of a user equipment.  Similar problem exists for claim 19.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 6, 9 – 14 and 17 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miklos et al. (US 2020/0351969 A1; hereinafter “Milkos”) in view of Hong et al. (US 2018/0199315 A1; hereinafter “Hong”).

For claim 2, Milkos teaches wherein the traffic redundancy indication is part of the protocol data unit session establishment request received from the user equipment (see paragraph 0052; UE may trigger setup of multiple PDU sessions. If the UE triggers setup of multiple PDU sessions, the UE initiates the setup of the second (or additional) PDU sessions for redundancy reasons. This can be based on per UE configuration indicating the need for additional redundancy).
For claim 3, Milkos teaches wherein the traffic redundancy indication is part of a protocol data unit session modification request from the user equipment (see paragraph 0052; UE may trigger setup of multiple PDU sessions. If the UE triggers setup of multiple PDU sessions, the UE 
For claim 4, Milkos teaches wherein the traffic redundancy indication targets all traffic within a protocol data unit session (see paragraph 0060; The CN may send an indication to RAN to apply DC with a different gNB for each PDU session, using a new information element on a per UE basis).
For claim 5, Milkos teaches wherein the traffic redundancy indication targets a subset of the traffic within a protocol data unit session (see paragraph 0061; The CN may send a Redundancy Sequence Number, RSN, for each PDU session, so that whenever possible, RAN tries to use different gNBs for each PDU session that has a different number. This could be more flexible, as it could be possible to direct RAN to either use different or the same gNB for two PDU sessions (where some PDU sessions may not require redundancy).
For claim 6, Milkos teaches all of the claimed subject matter with the exception of wherein the radio access network is configured on a per protocol data unit session basis by a Core Network to determine not to perform redundant transmission at: a Packet Data Convergence Protocol level, a general packet radio service tunnelling protocol user data tunnelling level, or a transport level.  Hong from the field of communications similar to that of Milkos teaches reference radio signal quality value for activating the redundant RRC message transmission may be included in the condition information. For example, when the radio quality of a MeNB (or a master TRP, master cell, Pcell, anchor beam, or best beam, represented by a MeNB for convenience of explanation, but an arbitrary transmission signal on NR is also included in the scope of the present embodiment) satisfies (or exceeds or is equal to or greater than) the reference radio quality value, the UE does not need to activate the redundant RRC transmission. For example, 
For claim 9, Milkos teaches receive a traffic redundancy indication from a user equipment in a communication network or from a policy controller (see paragraph 0051; Setting up multiple PDU sessions for redundancy reasons can be triggered either from the terminal UE, or from the network); determine whether traffic redundancy is needed for a radio access network and a user plane function based on the traffic redundancy indication (see paragraph 0055; the network may trigger the setup of additional PDU session for redundancy. The network may have information 
For claim 10, Milkos teaches wherein the traffic redundancy indication is part of the protocol data unit session establishment request received from the user equipment (see paragraph 0052; UE may trigger setup of multiple PDU sessions. If the UE triggers setup of multiple PDU sessions, the UE initiates the setup of the second (or additional) PDU sessions for redundancy reasons. This can be based on per UE configuration indicating the need for additional redundancy).
For claim 11, Milkos teaches wherein the traffic redundancy indication is part of a protocol data unit session modification request from the user equipment (see paragraph 0052; UE may trigger setup of multiple PDU sessions. If the UE triggers setup of multiple PDU sessions, the UE initiates the setup of the second (or additional) PDU sessions for redundancy reasons. This can be based on per UE configuration indicating the need for additional redundancy).
For claim 12, Milkos teaches wherein the traffic redundancy indication targets all traffic within a protocol data unit session (see paragraph 0060; The CN may send an indication to RAN to apply DC with a different gNB for each PDU session, using a new information element on a per UE basis).

For claim 14, Milkos teaches all of the claimed subject matter with the exception of wherein the radio access network is configured on a per protocol data unit session basis by a Core Network to determine not to perform redundant transmission at: a Packet Data Convergence Protocol level, a general packet radio service tunnelling protocol user data tunnelling level, or a transport level.  Hong from the field of communications similar to that of Milkos teaches reference radio signal quality value for activating the redundant RRC message transmission may be included in the condition information. For example, when the radio quality of a MeNB (or a master TRP, master cell, Pcell, anchor beam, or best beam, represented by a MeNB for convenience of explanation, but an arbitrary transmission signal on NR is also included in the scope of the present embodiment) satisfies (or exceeds or is equal to or greater than) the reference radio quality value, the UE does not need to activate the redundant RRC transmission. For example, when the radio quality of the MeNB is greater than (or equal to or greater than) the reference radio signal quality value instructed by the base station, the UE may enable the PDCP entity to transmit the RRC message via one transmission path. That is, the corresponding RRC message may be transmitted through the MeNB. By way of another example, when the radio quality of the MeNB is less than (or equal to or less than) the reference radio signal quality value instructed by the base station, the UE may activate the redundant RRC transmission. That 
For claim 17, Milkos teaches transmitting a traffic redundancy indication to a core network (see paragraph 0051; Setting up multiple PDU sessions for redundancy reasons can be triggered either from the terminal UE, or from the network); determining, by the core network, whether traffic redundancy is needed for a radio access network and a user plane function based on the traffic redundancy indication (see paragraph 0055; the network may trigger the setup of additional PDU session for redundancy. The network may have information about the need for redundancy either based on subscription or local configuration, or based on UE indication (which may be encoded into the DNN). Alternatively, the network may also get information about the need for redundancy based on explicit indication from a central controller in the local network (e.g., "TSN MNGR"), indicating that a given UE or set of UEs require redundant treatment). Milkos does not explicitly teach in a circumstance where traffic redundancy is not needed for the radio access network, requesting the radio access network to not establish 
For claim 18, Milkos teaches wherein the traffic redundancy indication is part of the protocol data unit session establishment request received from the user equipment (see paragraph 0052; UE may trigger setup of multiple PDU sessions. If the UE triggers setup of multiple PDU sessions, the UE initiates the setup of the second (or additional) PDU sessions for redundancy reasons. This can be based on per UE configuration indicating the need for additional redundancy).
For claim 19, Milkos teaches wherein the traffic redundancy indication is part of a protocol data unit session modification request from the user equipment (see paragraph 0052; UE may trigger setup of multiple PDU sessions. If the UE triggers setup of multiple PDU sessions, the UE initiates the setup of the second (or additional) PDU sessions for redundancy reasons. This can be based on per UE configuration indicating the need for additional redundancy).
For claim 20, Milkos teaches wherein the traffic redundancy indication targets the whole traffic within a protocol data unit session (see paragraph 0060; The CN may send an indication to RAN to apply DC with a different gNB for each PDU session, using a new information element on a per UE basis).

Claim Rejections - 35 USC § 103
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milkos and Hong as applied to claim(s) 1 and 9 above, and further in view of 3GPP TR 23.725 v16.1.0 (NPL/“3rd Generation Partnership Project;Technical Specification Group Services and System .
For claim 7, Milkos and Hong teaches all of the claimed subject matter with the exception of wherein the user plane function is configured on a per protocol data unit session basis by a Session Manager of the Core Network to determine not to use redundant tunnels, and wherein the tunnels are general packet radio service tunnelling protocol user data tunnels or transport level tunnels.  3GPP TR 23.725 from the field of communications similar to that of Milkos and Hong teaches GTP-U tunnel (see section 5.2.1) and If dual connectivity is not possible to be set up in RAN as requested by the CN, then an appropriate indication is sent from RAN for both PDU Sessions via the AMF to the appropriate SMFs. The SMFs may decide whether to release the given PDU Sessions (page 17 last paragraph).  Therefore, it would have been obvious to one skilled in the art before the effective filing date to the SMF decided to release (not use) the give PDU session as taught by 3GPP TR 23.725 into the system of Milkos and Hong when the condition of the network does to require the path.  The motivation for doing this is to provide for an efficient system where radio resources are saved.
For claim 15, Milkos and Hong teaches all of the claimed subject matter with the exception of wherein the user plane function is configured on a per protocol data unit session basis by a Session Manager of the Core Network to determine not to use redundant tunnels, and wherein the tunnels are general packet radio service tunnelling protocol user data tunnels or transport level tunnels.  3GPP TR 23.725 from the field of communications similar to that of Milkos and Hong teaches GTP-U tunnel (see section 5.2.1) and If dual connectivity is not possible to be set up in RAN as requested by the CN, then an appropriate indication is sent from RAN for both PDU Sessions via the AMF to the appropriate SMFs. The SMFs may decide whether to release .

Claim Rejections - 35 USC § 103
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Milkos and Hong as applied to claim(s) 1 and 9 above, and further in view of Vrzic et al. (US 2018/0367288 A1; hereinafter “Vrzic”).
For claim 8, Milkos and Hong teaches all of the claimed subject matter with the exception of wherein the method further comprises: in a circumstance where traffic redundancy is not needed for the user plane function, requesting the user plane function to not establish redundancy mechanisms.  Vrzic from the field of communications similar to that of Milkos and Hong teaches If additional redundancy is required in the CN then the MN 402 should be able to send duplicate packets to the different UPFs. A packet duplication and removal function can be performed by the MN and the UPF. This function can be a part of the enhanced tunneling protocol between the two nodes (see paragraph 0178).  Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the UPF of Milkos and Hong perform a removal function (not establishing) packet duplication as taught by Vrzic.  The motivation for doing this is to provide for an efficient system where radio resources are saved.
.
	
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Free et al. (US 2012/0076129 A1), Kweon et al. (US 2019/0356601 A1), Park et al. (US 2020/0084663 A1), Park et al. (US 2020/0107213 A1), Vrzic et al. (US 2020/0162366 A1) and Xu et al. (WO 2020/091449 A1) are cited to show a METHOD AND APPARATUS FOR REDUNDANCY IMPROVEMENT IN A COMMUNICATION SYSTEM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464